United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-82
Issued: July 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from the October 1, 2009 merit
decision of the Office of Workers’ Compensation Programs denying his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3 the Board has jurisdiction over the merits of appellant’s case.
ISSUE
The issue is whether appellant established that factors of her federal employment caused
or aggravated her diagnosed conditions.
FACTUAL HISTORY
On June 16, 2009 appellant, a 59-year-old distribution clerk, filed an occupational disease
claim (Form CA-2) in which she alleges sustaining a partially torn bicep tendon that she
attributes to employment duties such as casing mail. She first became aware of her condition on
December 30, 2008. Appellant realized her condition was caused by her employment on

May 21, 2009. She alleges that, after returning to limited-duty work,1 her employment duties
aggravated her condition.
Appellant submitted reports bearing an illegible signature and notes signed by an
occupational physical therapist.
In a January 1, 2009 report, Dr. James Purpura, Board-certified in family medicine,
diagnosed “severe [forearm] muscle sprain/strain.”
Appellant submitted a January 1, 2009 statement describing an “off-the-job” right arm
injury, her history of injury, and requests to return to work under the restrictions prescribed by
her physician.
On March 11, 2009 Dr. Purpura reported that a magnetic resonance imaging (MRI) scan
of appellant’s right elbow revealed a partial tear of the bicep tendon. In a subsequent report
dated March 26, 2009, he again diagnosed a partial right bicep tendon tear. Dr. Purpura took
appellant off work for “four weeks.”
Appellant submitted a March 26, 2009 report in which Dr. Clifford De Prang, a Boardcertified orthopedic surgeon, presented findings on examination and diagnosed a right partial tear
of the distal bicep tendon. Also submitted were a series of unsigned reports, dated April 23,
May 23 and June 3, 2009.
In a subsequent report dated April 24, 2009, Dr. De Prang diagnosed a “muscle tear,”
excused appellant from work for one day and provided work restrictions.
In notes dated June 13 and 28, 2009, appellant described her history of injury, expounded
upon her course of treatment and described her condition.
By decision dated October 1, 2009, the Office denied the claim because appellant failed
to demonstrate that her condition was caused or aggravated by the established employment
factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment

1

Appellant has an accepted claim, file number xxxxxx815, under which, after receiving medical treatment, she
returned to work.
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).

2

injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Office accepted the employment factors appellant deemed responsible for her
condition. Appellant’s burden is to demonstrate the established employment factors caused or
aggravated the diagnosed condition. This is a medical issue that can only be proven by probative
medical opinion evidence. The medical opinion evidence of record lacks the requisite reasoning
to establish the causal relationship between appellant’s condition and the established
employment factors.
The Board notes that appellant submitted reports from a physical therapist and reports
bearing an illegible signature. Because healthcare providers such as nurses, acupuncturists,
physician assistants and physical therapists are not considered “physicians” under the Act, their
reports and opinions do not constitute competent medical evidence,9 and accordingly, these
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
9

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983)

3

reports do not establish that the established employment factors caused appellant’s condition.
Furthermore, the reports bearing illegible signatures are not considered probative medical
evidence because they lack proper identification as to whether they were prepared by
physicians.10
The reports and notes from Drs. De Prang and Purpura have diminished probative value
on the issue of causal relationship because they lack any opinion explaining how the established
employment factors caused or aggravated the conditions they diagnosed.11 These reports offer
no medical opinion explaining the cause of the diagnosed conditions and to not establish a causal
relationship between the identified employment factors and appellant’s condition.
An award of compensation may not be based on surmise, conjecture or speculation.12
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.13 The fact that a condition manifests itself or worsens during a
period of employment14 or that work activities produce symptoms revelatory of an underlying
condition15 does not raise an inference of causal relationship between a claimed condition and
employment factors.
Because the medical evidence contains no reasoned discussion of causal relationship, the
Board finds that appellant has not established the essential element of causal relationship.
CONCLUSION
The Board finds that appellant has not established that her diagnosed conditions were
caused or aggravated by her federal employment.

10

See R.M., 59 ECAB __ (Docket No. 08-734, issued September 5, 2008); Richard Williams, 55 ECAB
343 (2004).
11

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
12

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature)
13

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

14

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

15

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

